        Case 1:19-cv-00090-SPW Document 6 Filed 09/27/19 Page 1 of 16



Eric N. Peterson, Esq.
Avitus Group
175 N. 27th St., Ste. 800
Billings, MT 59101
Telephone: (406) 255-7470
Facsimile: (406) 255-7459
epeterson@avitusgroup.com

Attorney for Plaintiffs

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 BETTER BUSINESS SYSTEMS,                      )
 INC., AVITUS DENTAL                           )   CV No.:19-90-BLG-SPW
 MANAGEMENT SOLUTIONS, INC.                    )
 AND AVITUS, INC.                              )   Assigned for all purposes to:
                                               )   Hon. Susan P. Watters
              Plaintiffs,                      )
       vs.                                     )
                                               )   FIRST AMENDED
 ELEVATE BILLING SOLUTIONS                     )   COMPLAINT AND DEMAND
 LLC, MICHAEL STIBBINS,                        )   FOR JURY TRIAL
 LEANNA SAUERLENDER, AND                       )
 JOHN DOES 1-10,                               )
                                               )
              Defendants.

                            __________________________


      COMES NOW Plaintiffs, Better Business Systems, Inc., Avitus Dental

Management Solutions, Inc. and Avitus, Inc., who complain, allege, and aver as

follows:



               First Amended Complaint and Demand for Jury Trial - Page 1 of 16
         Case 1:19-cv-00090-SPW Document 6 Filed 09/27/19 Page 2 of 16



                                        PARTIES

       1.    Plaintiffs, Better Business Systems, Inc. (“BBS”) and Avitus, Inc.

(“AI”), are Montana corporations each with a principal place of business in

Yellowstone County, Montana.

       2.    Plaintiff, Avitus Dental Management Solutions, Inc. (“ADMS”) is a

Colorado corporation with its principal place of business in Arapahoe County,

Colorado.

       3.    Defendant, Elevate Billing Solutions, LLC (“Elevate”), is a

Washington limited liability company with its principal place of business in

Snohomish County, WA.

       4.    Michael Stibbins, an individual, is a resident of the State of Washington

and a former employee of AI.

       5.    Leanna Sauerlender, an individual, is a resident of the State of

Washington and a former employee of AI.

       6.    Plaintiffs AI and ADMS are wholly owned subsidiaries of Plaintiff

BBS.

       7.    BBS, AI and ADMS, along with other sister corporations operate under

the trade name of Avitus Group, and are collectively referred to herein as Avitus

Group.




               First Amended Complaint and Demand for Jury Trial - Page 2 of 16
        Case 1:19-cv-00090-SPW Document 6 Filed 09/27/19 Page 3 of 16



                               JURISDICTION AND VENUE

       8.     This Court has jurisdiction under 28 U.S.C. § 1332(a), based on

complete diversity of the parties in that no Defendant is a citizen of the same state

as the Plaintiff.

       9.     The amount in controversy in this case exceeds $75,000.00.

       10.    Venue is proper in this Court under 28 U.S.C. § 1391(b) because a

substantial part of the events and omissions giving rise to the claims in this suit

occurred in this judicial district.

       11.    Upon information and belief, Defendants Stibbins and Sauerlender

have pervasive and substantial contacts with the forum, including conducting

business in Montana, purchasing goods and services in Montana, and attending

conferences, trainings and other meetings at Plaintiffs’ business headquarters in

Montana.

       12.    Upon information and belief Defendants have conducted business in

the forum and either have, or plan to solicit clients in the forum, including but not

limited to, through the creation of a website by Defendants Stibbins and Sauerlender

dedicated to the business of Defendant Elevate which solicits business from

Montana.

       13.    Defendants have committed tortious actions, further described and

detailed below, which resulted in the accrual of such torts within Montana.


                First Amended Complaint and Demand for Jury Trial - Page 3 of 16
        Case 1:19-cv-00090-SPW Document 6 Filed 09/27/19 Page 4 of 16



      14.    Personal jurisdiction is proper as Defendants’ individual and collective

actions satisfy the requirements of Montana’s long arm statute and the exercise of

personal jurisdiction comports with the due process requirements of federal law.

              FACTS APPLICABLE TO ALL CLAIMS FOR RELIEF

      15.    AI is a professional employer organization (“PEO”) that provides its

clients with various back office business support services, including, but not limited

to, payroll administration, human resources consulting and benefits administration.

      16.    ADMS is a business support services company which targets the dental

industry offering back office support services tailored to dental practices, including,

but not limited to, insurance verification, dental billing coding, claims filing,

management and reconciliation, and accounts receivable management.

      17.    AI has a business development team that operates throughout the entire

United States to sell Avitus Group products and services on behalf of all Avitus

Group entities, including ADMS.

      18.    Sauerlender was employed by AI in its business development group as

a Business Development Associate from April 30, 2018 to May 3, 2019.

      19.    As part of Sauerlender’s acceptance of her offer letter, she agreed to a

non-solicitation agreement preventing her, during the term of her employment and

one year after, from soliciting business from a client or prospective client of Avitus

Group, or inducing any client to terminate or alter their relation with Avitus Group.


               First Amended Complaint and Demand for Jury Trial - Page 4 of 16
        Case 1:19-cv-00090-SPW Document 6 Filed 09/27/19 Page 5 of 16



      20.    Stibbins was employed by AI in its business development group as a

Business Development Associate from June 5, 2017 to May 22, 2019.

      21.    On November 1, 2018, Stibbins was promoted to the role of Business

Development Manager for AI and held that senior position until May 22, 2019.

      22.    Both Sauerlender and Stibbins worked directly with ADMS to sell and

market its products and services to clients throughout the United States of America,

including Montana.

      23.    As part of their employment, Sauerlender and Stibbins received training

and information from AI and ADMS concerning their respective business

operations, processes, and procedures, including attending training sessions, client

meetings and other business meetings in Montana.

      24.    As part of their employment, Sauerlender and Stibbins had access to

sensitive information of AI and ADMS, including but not limited to, trade secrets,

trade dress, confidential information, client lists, prospect lists, and internally

developed tools and procedures specific to ADMS’ business operations and services.

      25.    As part of their employment with AI, Sauerlender and Stibbins attended

various trade shows on Avitus Group’s behalf to develop client prospects and

potential client lists for the purpose of promoting and selling Avitus Group products

and services in Montana and throughout the United States, including the products

and services of ADMS.


               First Amended Complaint and Demand for Jury Trial - Page 5 of 16
        Case 1:19-cv-00090-SPW Document 6 Filed 09/27/19 Page 6 of 16



      26.    Stibbins devoted a significant amount of his time to ADMS while

employed by AI and attended numerous dental industry trade shows for the specific

purpose of developing a list of prospective clients for ADMS, which included well

over one-hundred (100) prospects.

      27.    Avitus Group is unaware of any activity Stibbins took to pursue these

prospective clients on behalf of ADMS or any of the Plaintiffs.

      28.    On or about April 18, 2019, upon information and belief, while still

employed by AI, Stibbins filed or caused to be filed paperwork with the Colorado

Secretary of State to create a business entity called Ekimbo, LLC.

      29.    On or about April 18, 2019, upon information and belief, while still

employed by AI, Sauerlender filed, or caused to be filed, paperwork with the

Colorado Secretary of State to create a business entity called Joyle, LLC.

      30.    On or about April 24, 2019, upon information and belief, Stibbins and

Sauerlender, through their alter-ego shell entities Ekimbo, LLC and Joyle, LLC, and

while still employed by AI, filed or caused to be filed, paperwork with the

Washington Secretary of State to establish Elevate.

      31.    Sauerlender ended her employment with AI on or about May 3, 2019.

      32.    Stibbins ended his employment with AI on or about May 22, 2019.




               First Amended Complaint and Demand for Jury Trial - Page 6 of 16
        Case 1:19-cv-00090-SPW Document 6 Filed 09/27/19 Page 7 of 16



      33.    Elevate purports to offer services to dental practices nearly identical to

that of ADMS, including but not limited to dental billing coding, claims filing,

management and reconciliation, and accounts receivable management.

      34.    Upon information and belief, Elevate’s website contains information,

text, layout and graphic art substantially similar or identical to websites, webpages,

client presentations and other marketing collateral owned by and/or created by

Avitus Group and ADMS specifically.

         COUNT 1 – BREACH OF NON-SOLICITATION AGREEMENT

      35.    Plaintiffs’ reallege each of the allegations contained in Paragraphs 1

through 34 above and incorporate them by reference as if fully restated herein.

      36.    Sauerlender entered into a binding non-solicitation agreement with

Avitus Group.

      37.    Upon information and belief Sauerlender is a principal agent and actor

of Elevate, through her sole membership in Joyle, LLC and through her employment

with and activities on behalf of Elevate.

      38.    Upon information and belief, Elevate is in direct competition for clients

and customers with Avitus Group, including but not limited to ADMS, throughout

the United States and in Montana.




                First Amended Complaint and Demand for Jury Trial - Page 7 of 16
        Case 1:19-cv-00090-SPW Document 6 Filed 09/27/19 Page 8 of 16



      39.    Upon information and belief, Sauerlender’s actions on behalf of and in

furtherance of Elevate’s business are in direct violation of the non-solicitation

agreement she voluntarily entered into with Avitus Group.

      40.    Plaintiffs have been damaged as a result of her breach of the non-

solicitation agreement in an amount to be proven at trial.

      41.    Plaintiffs are entitled to injunctive relief against Sauerlender for her

actions in violation of the non-solicitation agreement.

                      COUNT II – THEFT OF TRADE SECRETS

      42.    Plaintiffs reallege each of the allegations contained in Paragraphs 1

through 41 above and incorporate them by reference as if fully restated herein.

      43.    Sauerlender and Stibbins both had access to considerable trade secrets

of Avitus Group, specifically that of AI and ADMS, in their roles in the business

development department.

      44.    The trade secrets Sauerlender and Stibbins had access to include, but

are not limited to, processes, procedures, client lists, prospect lists and internal

strategy and marketing materials.

      45.    Upon information and belief, Sauerlender and Stibbins wrongfully and

unlawfully misappropriated Plaintiffs’ trade secrets for their own benefit and for the

benefit of Defendant Elevate.




               First Amended Complaint and Demand for Jury Trial - Page 8 of 16
        Case 1:19-cv-00090-SPW Document 6 Filed 09/27/19 Page 9 of 16



      46.    Upon information and belief, Defendants are currently using these trade

secrets to advance their own business interests and, in turn, are harming Plaintiffs’

business interests.

      47.    Plaintiffs have been damaged by this theft of trade secrets in an amount

to be proven at trial.

      48.    Plaintiffs are entitled to injunctive relief against the Defendants.

      49.    As a result of Defendants’ actions, Plaintiffs are entitled to punitive

damages and their reasonable attorneys’ fees under the Uniform Trade Secrets Act

and related state and federal statutes.

       COUNT III – TORTIOUS INTERFERENCE WITH CURRENT AND

                                  PROSPECTIVE CLIENTS

      50.    Plaintiffs reallege each of the allegations contained in Paragraphs 1

through 49 above and incorporate them by reference as if fully restated herein.

      51.    Upon information and belief, Defendants have wrongfully and

tortiously interfered with Plaintiffs’ business through their actions of

misappropriating information concerning Avitus Group’s client and prospect lists.

      52.    Upon information and belief, Defendants have used these lists and/or

the information contained therein for the benefit of themselves and to the detriment

of Plaintiffs, and have or plan to interfere with Plaintiffs’ business relationships with

current and prospective clients.


                First Amended Complaint and Demand for Jury Trial - Page 9 of 16
       Case 1:19-cv-00090-SPW Document 6 Filed 09/27/19 Page 10 of 16



      53.    Plaintiffs have been damaged by Defendants’ wrongful actions in an

amount to be proven at trial.

      54.    Plaintiffs are entitled to injunctive relief against Defendants.

            COUNT IV – BREACH OF FIDUCIARY DUTIES AND GOOD

                                FAITH AND FAIR DEALING

      55.    Plaintiffs reallege each of the allegations contained in Paragraphs 1

through 54 above and incorporate them by reference as if fully restated herein.

      56.    Upon information and belief, while Defendants Stibbins and

Sauerlender were still employed by AI, they took actions in contravention of their

fiduciary duties and duty of good faith and fair dealing to Plaintiffs, as detailed

herein, including but not limited to, misappropriation of corporate assets,

misappropriation of proprietary information, theft of trade secrets, misappropriation

of trade dress and marketing materials, misappropriation of customer and client lists,

making material misrepresentations about their intentions with ADMS, attending

trade shows under false pretenses, and the formation of Defendant Elevate.

      57.    Upon information and belief Defendants Stibbins and Sauerlender

attempted to conceal their improper actions through various methods, including, but

not limited to, the formation of the alter-ego shell companies Ekimbo, LLC and

Joyle, LLC, blocking co-workers on social media sites, and using false names to

conceal their identities while representing the interests of Defendant Elevate.


              First Amended Complaint and Demand for Jury Trial - Page 10 of 16
        Case 1:19-cv-00090-SPW Document 6 Filed 09/27/19 Page 11 of 16



      58.    Defendants Stibbins’ and Sauerlender’s breach of their fiduciary duties

and the duty of good faith and fair dealing owed to Plaintiffs has harmed Plaintiffs

in an amount to be proven at trial.

      59.    Plaintiffs are entitled to injunctive relief against Defendants for their

wrongful actions.

                                COUNT V – CONVERSION

      60.    Plaintiffs reallege each of the allegations contained in Paragraphs 1

through 59 above and incorporate them by reference as if fully restated herein.

      61.    Upon information and belief, Defendants have converted property

belonging to Plaintiffs, as described herein, and including but not limited to:

processes, procedures, intellectual property, trade dress, trade secrets, information

contained on websites owned and operated by Plaintiffs, tools and electronic data or

software owned and/or developed by Plaintiffs, and client and prospect lists.

      62.    Plaintiffs have been damaged by Defendants’ actions in an amount to

be proven at trial.

      63.    Plaintiffs are entitled to injunctive relief against Defendants.

                        COUNT VI – THEFT OF TRADE DRESS

      64.    Plaintiffs’ reallege each of the allegations contained in Paragraphs 1

through 63 above and incorporate them by reference as if fully restated herein.




               First Amended Complaint and Demand for Jury Trial - Page 11 of 16
        Case 1:19-cv-00090-SPW Document 6 Filed 09/27/19 Page 12 of 16



      65.    Upon information and belief, Defendants have misappropriated

Plaintiffs’ trade dress in violation of state and federal trademark law, and common

law, including but not limited to misappropriating materials, text, and visual media

from Plaintiffs’ website, client presentations and published marketing materials all

of which Defendants had access to.

      66.    Defendants’ theft and misappropriation of Plaintiffs’ trade dress is

wrongful.

      67.    Plaintiffs have been damaged by Defendants’ actions in an amount to

be proven at trial.

      68.    Plaintiff is entitled to injunctive relief against Defendants.

                           COUNT VII – UNJUST ENRICHMENT

      69.    Plaintiffs reallege each of the allegations contained in Paragraphs 1

through 68 above and incorporate them by reference as if fully restated herein

      70.    Defendants actions described in this complaint were wrongful and

damaging to Plaintiffs.

      71.    Defendants have been unjustly enriched by these actions, and to the

detriment of Plaintiffs.

      72.    Plaintiffs are entitled to damages against Defendants for this unjust

enrichment in an amount to be proven at trial.

      73.    Plaintiffs are entitled to injunctive relief against the Defendants.


               First Amended Complaint and Demand for Jury Trial - Page 12 of 16
       Case 1:19-cv-00090-SPW Document 6 Filed 09/27/19 Page 13 of 16



                                   COUNT VIII – DECEIT

      74.    Plaintiffs reallege each of the allegations contained in Paragraphs 1

through 73 above and incorporate them by reference as if fully restated herein.

      75.    Upon information and belief Defendants Stibbins and Sauerlender

through their actions described herein and fully detailed in the preceding causes of

action, willfully deceived Plaintiffs through material misrepresentations of facts,

assertions represented as facts which were not true, the suppression of facts

Defendants were bound to disclose to Plaintiffs, and/or made promises to Plaintiffs

with no intention of performing such promises.

      76.    Defendants Stibbins and Sauerlender did so with the intent to deceive,

mislead and induce Plaintiffs into actions that altered Plaintiffs’ positions, and

induced actions that Plaintiffs would not have taken, including but not limited to,

actions concerning their continued employment, their involvement with the

promotion of ADMS, sending Defendants Stibbins and Sauerlender to trade shows

on Plaintiffs’ behalf, the provision of training to Defendants Stibbins and

Sauerlender and providing Defendants Stibbins and Sauerlender access to Plaintiffs’

trade secrets, proprietary information and trade dress.

      77.    Plaintiffs were damaged by Defendants Stibbins’ and Sauerlender’s

actions in an amount to be proven at trial.




               First Amended Complaint and Demand for Jury Trial - Page 13 of 16
       Case 1:19-cv-00090-SPW Document 6 Filed 09/27/19 Page 14 of 16



                                     COUNT IX – FRAUD

      78.     Plaintiffs reallege each of the allegations contained in Paragraphs 1

through 77 above and incorporate them by reference as if fully restated herein.

      79.     Upon information and belief, Defendants Stibbins and Sauerlender

made material misrepresentations to Plaintiffs while they were employed by AI for

the purposes of gaining access to sensitive information, documents, trade secrets,

trade dress, propriety processes and procedures, and client and prospect lists.

      80.     Upon information and belief these misrepresentations include, but are

not limited to, an interest in promoting ADMS services to clients throughout the

United States, attending trade shows on behalf of Plaintiffs to promote ADMS

services and products, generate prospects and develop trade relationships, and

gaining knowledge and understanding of ADMS’ proprietary pricing, processes and

procedures.

      81.     Upon information and belief these representations were false, which is

evidenced by the actions of Defendants Stibbins and Sauerlender, including but not

limited to, their clandestine creation of Ekimbo, LLC and Joyle, LLC while still

employed by AI, their use of these alter-ego shell entities to form Defendant Elevate

while still employed by AI, their attendance at trade shows to generate a prospective

client list though none of these leads was ever actively pursued while employed by




               First Amended Complaint and Demand for Jury Trial - Page 14 of 16
        Case 1:19-cv-00090-SPW Document 6 Filed 09/27/19 Page 15 of 16



AI, and the general concealment of their true intention of creating their own

competing company in their interactions with Plaintiffs.

        82.   Plaintiffs   materially     and     reasonably      relied    on     their   false

representations, to their detriment.

        83.   Plaintiffs have been damaged as a result of their reliance in an amount

to be proven at trial.

        84.   Plaintiffs are entitled to punitive damages and an award of attorney’s

fees.

                                 COUNT X – CONSPIRACY

        85.   Plaintiffs reallege each of the allegations contained in Paragraphs 1

through 84 above and incorporate them by reference as if fully restated herein.

        86.   Upon information and belief, Defendants made an agreement to act in

concert with the intention of effectuating the actions described herein.

        87.   Upon information and belief, these actions were unlawful and were

engaged in knowingly, willfully and purposefully with the intent of harming

Plaintiffs.

        88.   These actions resulted in damages to Plaintiffs in an amount to be

proven at trial.

        WHEREFORE, Plaintiffs demand judgment against Defendants for the

following relief:


               First Amended Complaint and Demand for Jury Trial - Page 15 of 16
Case 1:19-cv-00090-SPW Document 6 Filed 09/27/19 Page 16 of 16
